Citation Nr: 1823622	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-30 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a respiratory disability, to include asbestosis.


ATTORNEY FOR THE BOARD

K. Kleponis, Associate Counsel

INTRODUCTION

The appellant was a member of the Mississippi Army National Guard from June 1964 to July 1972.  During that period he had active duty for training (ACDUTRA) from June 1964 to November 1964.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied service connection for asbestosis and bilateral hearing loss.  

In his initial claim filed in July 2011, the appellant claimed entitlement to service connection for tone deafness, which RO interpreted as a claim of entitlement to service connection for bilateral hearing loss.  In connection with this claim, the appellant underwent a VA examination in May 2013, wherein he was found to have tinnitus.  In addition, at an August 2015 hearing at the RO, the appellant, while being questioned about the onset of his hearing loss, described symptoms of ringing in his ears with an onset in service and continuation of the symptoms from service to the present day.  Considering this, the Board reads the appellant's initial claim for tone deafness broadly and sympathetically to include both hearing loss and tinnitus.  Cf. Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  In light of the remand below, the appellant is not prejudiced by the Board's recharacterization of the issues on appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In addition, in his initial claim filed in July 2011, the appellant claimed entitlement to service connection for asbestos exposure, which RO interpreted as a claim of entitlement to service connection for asbestosis.  Private medical evidence submitted in support of the the appellant's claim, however, includes additional respiratory diagnoses, including chronic bronchitis.  Considering this, the Board reads the appellant's initial claim broadly and sympathetically to include a larger claim for a respiratory disability.  Clemons, 23 Vet. App. 4-5.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Hearing Loss and Tinnitus

The appellant contends that entitlement to service connection for bilateral hearing loss and tinnitus is warranted.  He asserts that he was exposed to gunfire and explosions during ACDUTRA and that this acoustic trauma is the cause of his current hearing loss and tinnitus.  After reviewing the evidence of record, the Board finds that further evidentiary development is necessary before adjudicating this claim.  

In a statement submitted shortly after his initial claim was filed, the appellant asserted he was exposed to gunfire in basic training that contributed to his hearing loss.  

He was afforded a VA examination in May 2013.  At that examination, it was determined that he had hearing loss for VA purposes in only the right ear.  His hearing in the left ear, did not meet VA's definition for a disability.  See 38 C.F.R. § 3.350.  The examiner found however that the appellant's hearing loss and tinnitus were not at least as likely as not related to his active service because he had normal hearing at separation.  No further rationale was provided and the appellant's lay statements were not considered.  

The Board finds this rationale inadequate as it does not provide substantial or adequate reasoning and justification for the medical conclusion and does not consider the appellant's lay statements.  It is well established that the lack of evidence of treatment for the claimed disorder in a Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Rather, evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss, even when a hearing loss is not shown in service.  See Hensley v. Brown, 5 Vet. App. 155, 157-59 (1993).  Thus, additional evidentiary development is necessary.  

Respiratory Disability

The appellant contends that his current respiratory disability was incurred in service, to including as a result of exposure to asbestos at Fort Polk.  He claims that there was asbestos in the barracks, section center, mess hall and dispensary.  

As a preliminary matter, the Board notes that the record on appeal currently contains no probative evidence of in-service asbestos exposure.  The appellant's military occupational specialty is not one recognized as involving asbestos exposure under M21-1 and there is otherwise no evidence corroborating his general allegations of asbestos exposure.  

However, at his August 2015 hearing at the RO, the appellant testified that his current respiratory disability may be associated with an in-service incident in which he became sick after participating in gas mask training and was treated in the dispensary.  The Board notes that there is no record of this treatment in the appellant's service treatment records.  At the appellant's October 1964 separation examination, however, he reported a history of whooping cough.  The appellant did not indicate a history of whooping cough on his entrance examination in June 1964.  Given the evidence of record, the Board finds that a VA examination is necessary.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006 ).

Finally, prior to certification of the appellant's case to the Board, the appellant in a March 2017 correspondence requested the RO obtain his most current private medical records.  The record contains a deferred rating VA Form 21-6789 in which the RO indicated that certification of the case to the Board should be delayed in order to obtain these records.  The appellant was mailed an Authorization for Release of Information VA Form 21-4142, which he completed, signed, and returned in September 2017.  On the form, the appellant clearly indicated where records would be requested from.  The record contains no indication that the RO followed up on getting these records or that any attempts were made to obtain them.  The Board finds that the RO failed to make reasonable efforts to obtain private medical records adequately identified by the appellant, and that remand is necessary in order to obtain these records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all private treatment records from Primary Care Associates, located in Meridian, Mississippi, from 2011 to the present day.  All reasonable efforts should be made to obtain these records.  If these records cannot be obtained through reasonable efforts, the appellant should be notified and afforded the opportunity to obtain them himself.  

2.  The appellant should be afforded a medical examination to determine the nature and etiology of any current hearing loss and tinnitus.  Access to the claims folder must be made available to the examiner.  After examining the appellant, taking his medical history, and conducting any necessary testing, the examiner should provide an opinion, with adequate supporting rationale, as to whether it is at least as likely as not that any current tinnitus and hearing loss identified on examination is causally related to the appellant's period of ACDUTRA from June 1964 to November 1964 or any incident therein.  In providing the requested opinion, the examiner must consider the appellant's lay statements that he was exposed to acoustic trauma in the form of military gunfire and land mine explosions while in training.  

The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

3.  The appellant should be afforded a medical examination to determine the nature and etiology of any current respiratory disability.  Access to the Veteran's claims file must be provided to the examiner for review in connection with the examination.  After examining the appellant, taking his history, reviewing the claims file, the examiner provide an opinion, with supporting rationale, as to whether it is at least as likely as not that any current respiratory identified on examination is causally related to his period of ACDUTRA from June 1964 to November 1964, to include the reported gas mask training while in service and/or the whooping cough history the appellant reported at service separation.  

The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

4.  After conducting any additional development deemed necessary, the RO should review all the evidence of record in adjudicating the appellant's remaining claims on appeal.  If the appellant's claims remain denied, he and his representative should be provided with a supplemental statement of the case and an opportunity to respond.

The case should then be returned to the Board for appropriate appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






